Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of PCT/JP2019/033797 filed on 8/28/2019, published as WO 2020/129314 on 06/15/2020.
Acknowledgment is made of applicant’s claim for priority of JP 2018-237800 filed in Japan on 12/19/2018.
Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al. US 2017/0262112.
Claim 11: Noguchi discloses a display device comprising: 
(Fig. 17) [0044] [0101] a display region (30) in which a plurality of pixels SPix [0047] are arrayed in a row direction and a column direction; 5
(Figs. 1, 17) a plurality of gate lines Vscan/GCL extending in the row direction and coupled to the pixels SPix; a plurality of signal lines Vpix/SGL extending in the column direction and coupled to the pixels SPix; 
(Figs. 14, 17) a plurality of pixel electrodes 22 [0082] provided in the 10pixels SPix (sub-pixel) [0098]; 
(Figs. 14, 15) a plurality of first electrodes COML facing the pixel electrodes 22 [0102]; 
(Fig. 17) a plurality of auxiliary wiring lines COML (drive electrodes COML include (Fig. 15) common electrodes COML opposing pixel electrodes 22, and (Fig. 17) vertical branch wiring lines COML extending parallel to the pixel signal lines SGL) [0101-0102]; (Fig. 15) the auxiliary wiring lines COML (vertical branch wiring lines COML) are coupled to the respective first electrodes COML (drive electrodes COML) [0101];
(Fig. 20) a second electrode 23 provided in a frame region 10b outside the display region 10a [0108]; 
(Fig. 19) a first reference electrode 104 (housing conductor) [0106] provided in the frame region 10b and arranged so as to face one surface of the second electrode 23; and
15(Figs. 18, 19, 20) a detection circuit (40) configured to detect force applied to the display region based on at least first capacitance 20C6 generated between the second electrode 23 and the first reference electrode 104.

Claims 12, 13: Noguchi discloses
Claim 12: (Fig. 21) wherein the second electrode 23 (electrode 23 includes vertical portion at the contact hole H1) is provided in the same layer as the signal lines SGL.
Claim 13: (Figs, 13, 19) wherein the 15first reference electrode 104/107 is provided in the same layer as the gate lines GCL – Fig. 13 shows first reference electrode 104/107 includes vertical portion 107 from the bottom housing 104 reaching up to the cover member 101, covering the gate lines GCL [0071].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi US 2018/0164923 in view of Kim et al. US 2017/0031479, Noguchi et al. US 2017/0262112 and Hayashi et al. US 2009/0153046.
Claim 1: Hirabayashi discloses a display device comprising: 
(Figs. 4, 7) [0066] a display region in which a plurality of pixels 700 [0092] are arrayed in a row direction (GL) and a column direction (DL); 5
a plurality of gate lines GL extending in the row direction and coupled to the pixels; 
a plurality of signal lines DL extending in the column direction and coupled to the pixels; 
(Fig. 7) a plurality of pixel electrodes 702 provided in the 10pixels 700 [0092];
(Figs. 4, 9) a second electrode VC (drive electrode VC for press detection) [0085]
(Fig. 9) a detection circuit configured to detect force applied to the display region based on at least first capacitance 20Ct generated between the second electrode VC and the gate lines GL – Note: Hirabayashi discloses in [0101] a capacitance between the base electrode BE and the drive electrode VC is shown as the capacitance C1, and a capacitance between the base electrode BE and the scan line GL is shown as a capacitance C2; thus a capacitance between the drive electrode VC and the gate lines GL can be calculated, i.e., capacitance [C1-C2].  
Except
a plurality of first electrodes facing the pixel electrodes
a plurality of auxiliary wiring lines coupled to the respective first electrodes
the second electrode provided in the same layer as the auxiliary wiring lines and overlapping with the signal lines;
a detection circuit configured to detect force applied to the display region based on at least first capacitance generated between the second electrode and the signal lines.
however Noguchi teaches
(Fig. 14) a plurality of first electrodes COML facing the pixel electrodes 22 [0102];
(Figs. 15, 17) a plurality of auxiliary wiring lines COML (drive electrodes COML include (Fig. 15) common electrodes COML opposing pixel electrodes 22, and (Fig. 17) vertical branch wiring lines COML extending parallel to the pixel signal lines SGL) [0101-0102];  auxiliary wiring lines COML (vertical branch wiring lines COML) are coupled to the respective first electrodes COML (drive electrodes COML) [0101]; 15
Hayashi et al. further teach
(Figs. 4) [0063] a second electrode 18A (first electrode) is provided in the same layer as the auxiliary wiring lines 18B (auxiliary wiring) [0083] and overlapping with the signal lines 15A/120A (signal line 102A is connected to source electrode 15A of the transistor Tr) [0051] [0056];
Kim et al. further teach
Regarding the limitation “a detection circuit configured to detect force applied to the display region based on at least first capacitance generated between the second electrode and the signal lines”: Kim et al. teach:[0084] “In order that the capacitance change amount is easily detected between the pressure electrode 455 and the reference potential layer 300, the pressure electrode 455 may be formed such that a larger facing surface between the pressure electrode 455 and the reference potential layer 300. For example, the pressure electrode 455 may be formed in a plate-like pattern.” Accordingly, in Fig. 9, Hirabayashi discloses a detection circuit configured to detect force applied to the display region based on at least first capacitance 20C1 generated between the base electrode BE and the second electrode VC (instead of the data line DL); because in (Fig. 4) the ‘second electrodes’ VC are plate-shaped electrodes [0082] that are larger than and arranged parallel to the data lines DL, corresponding to a grouping number of (thinner) data lines DL, such that the capacitance change amount could be easily detected. It would have been an obvious matter of design choice to detect force applied to the data line DL as needed, instead of the plate-shaped electrode VC, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 2, 3:
Hayashi et al. teach
Claim 2: (Figs. 1, 3) the second electrode 18 includes a plurality of branch electrodes 18B/20 overlapping with the respective signal lines (15A/120A)/gate line (11/103A) [0051][0063][0083]
Claim 3: (Fig. 4) the branch electrodes 18B are coupled to a branch wiring line 20 (second electrode) overlapping with the gate line 11 (gate electrode of TFT Tr) [0053].
It would have been obvious to one of ordinary skill in the art to modify Hirabayashi's invention with Hayashi's structure in order to provide improved display quality to the display device, as taught by Hayashi [Abstract];

Claims 4, 5: Hirabayashi discloses
Claim 4: Regarding the limitation “the detection circuit detects force applied to the display region based on third capacitance obtained by adding the 10first capacitance and second capacitance generated between the second electrode and the first electrode”:  Hirabayashi discloses in (Fig. 9) [0101] a capacitance between the base electrode BE and the drive electrode VC is shown as the capacitance C1, and a capacitance between the 
Claim 5: (Figs. 5, 9) the detection circuit 520 detects a detection target Point P0 (X0/Y0) (touch position coordinate) based on fourth capacitance Ct [0072] generated between the first electrode 10and the detection target (a response signal to the signal St0 is output from a touch electrode RT through coupling of ‘fourth’ capacitance Ct between the drive electrode VC and the touch electrode RT; and control circuit 110 calculates the touch position coordinate by using the detection signal 153 from the touch electrode circuit 115) [0072-0075].

Claim 4: 
Noguchi teaches
Claim 4: (Figs. 18, 19) [0103-0107] the detection circuit detects force applied (pressure is applied) to the display region (detection electrode 23) based on third capacitance C6 obtained by adding the 10first capacitance and second capacitance generated between the second electrode 23 and the first electrode 104 (a touch detection function 1 is bent, which reduces the gap between the second detection electrode 23 and the conductor 104, thereby increasing the capacitance of capacitor C6) [0106]
 

Claims 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi US 2018/0164923 in view of Noguchi et al. US 2017/0262112 and Hayashi et al. US 2009/0153046.
Claim 6: Hirabayashi discloses a display device comprising: 
(Figs. 4, 7) [0066] a display region in which a plurality of pixels 700 [0092] are arrayed in a row direction (GL) and a column direction (DL); 5
a plurality of gate lines GL extending in the row direction and coupled to the pixels; 
a plurality of signal lines DL extending in the column direction and coupled to the pixels; 
(Fig. 7) a plurality of pixel electrodes 702 provided in the 10pixels 700 [0092]; 
a second electrode VC (drive electrode VC for press detection) [0085]
(Fig. 9) a detection circuit configured to detect force applied to the display region based on at least first capacitance 20Ct generated between the second electrode VC and the gate lines GL – Note: Hirabayashi discloses in [0101] a capacitance between the base electrode BE and the drive electrode VC is shown as the capacitance C1, and a capacitance between the base electrode BE and the scan line GL is shown as a capacitance C2; thus a capacitance between the drive electrode VC and the gate lines GL can be calculated, i.e., capacitance [C1-C2].  
Except
a plurality of first electrodes facing the pixel electrodes
a plurality of auxiliary wiring lines coupled to the respective first electrodes
the second electrode provided in the same layer as the auxiliary wiring lines and overlapping with the signal lines; and
however Noguchi teaches
(Fig. 14) a plurality of first electrodes COML facing the pixel electrodes 22 [0102];
(Figs. 15, 17) a plurality of auxiliary wiring lines COML (drive electrodes COML include (Fig. 15) common electrodes COML opposing pixel electrodes 22, and (Fig. 17) vertical branch wiring lines COML extending parallel to the pixel signal lines SGL) [0101-0102];  auxiliary wiring lines COML (vertical branch wiring lines COML) are coupled to the respective first electrodes COML (drive electrodes COML) [0101]; 15
And Hayashi et al. further teach
(Figs. 4) [0063] a second electrode 18A (first electrode) is provided in the same layer as the auxiliary wiring lines 18B (auxiliary wiring) [0083] and overlapping with the signal lines 15A/120A (signal line 102A is connected to source electrode 15A of the transistor Tr) [0051] [0056];
It would have been obvious to one of ordinary skill in the art to modify Hirabayashi's invention with Noguchi's structure in order to provide improved driving structure of the display device, as taught by Noguchi [0008]; and with Hayashi's structure in order to provide improved display quality to the display device, as taught by Hayashi [Abstract];

Claims 7, 8:
Hayashi et al. teach
Claim 7: (Figs. 1, 3) the second electrode 18 includes a plurality of branch electrodes 18B/20 overlapping with the respective signal lines (15A/120A)/gate line (11/103A) [0051][0063][0083]
Claim 8: (Figs. 3, 4) the branch electrodes (18B) are coupled to a wiring region provided in the same layer as the auxiliary wiring lines 18B (auxiliary wiring 18B extending in the Y-direction) [0083]
It would have been obvious to one of ordinary skill in the art to modify Hirabayashi's invention with Hayashi's structure in order to provide improved display quality to the display device, as taught by Hayashi [Abstract];

Claim 10: Hirabayashi discloses
(Figs. 5, 9) the detection circuit 520 detects a detection target Point P0 (X0/Y0) (touch position coordinate) based on fourth capacitance Ct [0072] generated between the first electrode 10and the detection target (a response signal to the signal St0 is output from a touch electrode RT through coupling of ‘fourth’ capacitance Ct between the drive electrode VC and the touch electrode RT; and control circuit 110 calculates the touch position coordinate by using the detection signal 153 from the touch electrode circuit 115) [0072-0075].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. US 2017/0262112 in view of Hirabayashi US 2018/0164923.
Claim 16:
Hirabayashi teaches
(Figs. 5, 9) the detection circuit 520 detects a detection target Point P0 (X0/Y0) (touch position coordinate) based on fourth capacitance Ct [0072] generated between the first electrode 10and the detection target (a response signal to the signal St0 is output from a touch electrode RT through coupling of ‘fourth’ capacitance Ct between the drive electrode VC and the touch electrode RT; and control circuit 110 calculates the touch position coordinate by using the detection signal 153 from the touch electrode circuit 115) [0072-0075].
It would have been obvious to one of ordinary skill in the art to modify Noguchi’s invention with Hirabayashi's structure in order to provide improved press detection to the display device, as taught by Hirabayashi [0002];

Allowable Subject Matter
Claims 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the dependent claim 9 is the inclusion of the limitation 
“…the wiring region includes: a plurality of first branch wiring lines that overlap with the signal lines and to which the branch electrodes are coupled; and a second branch wiring line that overlaps with the gate line and to which the first branch wiring lines are coupled.”

The primary reason for the allowance of the dependent claim 14 is the inclusion of the limitation 
“…a second reference electrode arranged so as to face the other surface of the second electrode, wherein the detection circuit detects force applied to the display region based on third capacitance obtained by adding the first capacitance and second capacitance generated between the second electrode and the second reference electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11. Claim 15 also is allowable by virtue of dependency to claim 14.
Hirabayashi US 2018/0164923, Kim et al. US 2017/0031479, Noguchi et al. US 2017/0262112 and Hayashi et al. US 2009/0153046 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871